Exhibit 10.6 LOANAGREEMENT This LOANAGREEMENT("Agreement"), is made on BETWEEN Wen Mei Tu of (hereinafter the "Lender"), AND Zhen Ding Resources Inc. of Suit e 2 0 5, 353 St. N icolas, Montreal, Quebec. H2Y 2P1 Canada (hereinafter the "borrower") WHEREAS, Zhen Ding Resources Inc. is in need of additional financing, WHEREAS, the Lender is prepared to advance such funds NOW,THEREFORE, the parties hereto agree as follows: ARTICLE1:DEFINITIONS !n this Agreement, unless the context otherwise requires: 1.1Currency- All currencies are expressed in the United States of America dollars. ARTICLE2:TERMS & CONDITIONS 2.1 The Lender agrees to !enda total sum of $ to be paid over to the Company within three days of the signing of this Agreement (the “loan”). 2.2 TheLoan shallbearan interestrate of1% permonth,calculatedmonthlyand non­-compounded. 2.3 The principal and interest shaU be due and payable on . 2.4 The Borrower is guaranteed the loan & interest personally or the company asset 2.5 The parties have agreed to draw up this Agreement in the English language. Les parties ont convenu que le present contrat soit ecrit en ang!ais. INWITNESSWHEREOF, the parties hereto have caused this Agreement to be executed by their duly authorized representatives on date as given above. Lender Borrower Wen Mei Tu Zhen Ding Resources Inc.
